Citation Nr: 1125843	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity, as secondary to service-connected diabetes mellitus. 

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity, as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to October 1972.  

This appeal comes before the Board of Veterans' Appeal (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his January 2007 substantive appeal, the Veteran requested a Board hearing.  In March 2007, he effectively withdrew his request. 

The appeal was previously before the Board in December 2009, at which time it was remanded for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence reflects that the Veteran's peripheral neuropathy of the left upper extremity and right upper extremity do not result in moderate incomplete paralysis of the median (or ulnar) nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating for peripheral neuropathy of the right upper extremity greater than 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.124a, Diagnostic Codes 8515, 8516 (2010).   

2. The criteria for a rating for peripheral neuropathy of the left upper extremity greater than 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.124a, Diagnostic Codes 8515, 8516 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

1.  Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Where an appeal for an increased initial evaluation arises following an original grant of service connection, as is the case in this appeal; the underlying claim for service connection has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, as to the evaluations for service-connected peripheral neuropathy of the upper extremities, no further discussion of the duty to notify or the duty to assist is required.

2.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records.  Post-service clinical records have been obtained.  The Veteran has been provided examinations several times throughout the course of this appeal, most recently in October 2010.  The Veteran has been afforded the opportunity to present testimony at a Board hearing.  The Veteran has not identified any other evidence that might be relevant.  

The record does not otherwise indicate that there is any additional existing evidence that is necessary for a fair adjudication of any claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties to notify and assist the Veteran have been met.  Appellate review may proceed.  

Claims for increased evaluations

The Veteran contends that he experiences constant and severe pain in both upper extremities.  He reports that he receives little relief from pain medication and that he is, thus, forced to restrict various activities due to pain.  For these reasons, he contends that a he is entitled to higher disability ratings for upper right and left peripheral neuropathy, which are currently rated as 10 percent disabling, each. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Mild incomplete paralysis, neuritis, or neuralgia of the median nerve of the major or minor extremity warrants a 10 percent evaluation.  38 C.F.R. § 4.124, DCs 8515, 8615 and 8715.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity; a 20 percent evaluation is warranted for incomplete paralysis of the minor upper extremity.  A 50 percent evaluation for the major extremity requires severe incomplete paralysis; a 40 percent evaluation for the minor extremity requires severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8515.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time during the pendency of the appeal, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial evaluation in excess of 10 percent for upper extremity peripheral neuropathy, bilateral  - facts: 

The Board notes that service connection was originally granted for peripheral neuropathy, upper right extremity and upper left extremity, (each 0 percent) effective from September 28, 2005.  The Veteran timely appealed the assignment of initial noncompensable ratings, and in a January 2007 rating decision, the RO increased the evaluations from 0 percent to 10 percent, effective September 28, 2005.  The Veteran has continued his appeal for higher disability ratings. See AB v. Brown, 6 Vet. App. 35 (1993).  Each upper extremity disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, for paralysis of the median nerve.  The evaluation under DC 8515 is combined with evaluation under DC 8599.  Unlisted disabilities requiring rating by analogy are evaluated using the first two numbers of the schedule provisions for the most closely related body part and "99."  

A September 2005 VA treatment note shows complaints of tingling/burning along the plantar aspects of the bilateral feet; there are no related complaints with respect to the upper extremities.  An objective examination of the extremities indicates that there were normal pulses without sensory loss.  

A February 2006 VA examination for service-connected diabetes mellitus shows that the Veteran again endorsed lower extremity burning/pain, but denied having any other neurological abnormalities.

Likewise, a contemporaneous February 2006 VA examination report for nerves shows that the Veteran denied having neurological pain or symptoms involving his hands or upper extremities.  Objective motor examination showed normal bulk, tone, and strength in the upper extremities, bilaterally.  There was glove distribution of decreased sensation to pinprick at the level of the wrists.  Proprioception was normal.  There were no notations regarding decreased vibratory sensation or reflexes.  The diagnostic impression was mild peripheral neuropathy involving the upper and lower extremities.  

September 2008, October 2008, December 2008, and June 2009 VA treatment notes show that right and left upper extremity motor strength was 5/5.  

An August 2009 VA peripheral nerve examination shows upper extremity muscle strength was 5/5, bilaterally, and that motor function was normal.  Affected nerve(s) were noted as "none."  Sensory function of the upper extremities was also normal to pain, light touch, and vibration.  Left and right bicep and triceps reflexes were +2 bilaterally.  There was no muscle atrophy; no abnormal muscle tone or bulk; and no tremors, tics, or any other abnormal movements.  The diagnoses was peripheral neuropathy of the lower extremities.  No diagnoses were provided regarding the upper extremities.  

The Veteran underwent a VA examination in October 2010.  At that time, he complained of intermittent numbness and tingling in the bilateral fingertips.  Upon physical examination, upper extremity reflexes were normal (2+).  Right and left upper extremity vibration, position sense, light touch, and pain/pinprick findings were all normal.  Motor examination of the bilateral upper extremities was normal (i.e., 5/5 active movement against full resistance).  Muscle tone was normal and there was no muscle atrophy present.  The diagnosis was neuropathy of the upper and lower extremities.  

Analysis 

Again, mild incomplete paralysis, neuritis, or neuralgia of the median nerve of the major or minor extremity warrants a 10 percent evaluation.  38 C.F.R. § 4.124, DCs 8515, 8615 and 8715.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity; a 20 percent evaluation is warranted for the minor extremity.  A 50 percent evaluation for the major extremity requires severe incomplete paralysis; a 40 percent evaluation is warranted for the minor extremity.  38 C.F.R. § 4.124a, DC 8515.

38 C.F.R. § 4.124a (2010), defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Comparing the neurologic manifestations to the above rating criteria, the right and left upper extremity peripheral neuropathy disabilities do not appear to be more than mild in nature, especially since the only objective symptomatology is glove distribution of decreased sensation to pinprick at the wrists.  See 2006 VA Examination.  

Indeed, with the exception of the isolated decreased pinprick sensation finding, upper extremity vibration, position sense, and light touch have all been consistently normal.  Likewise, various motor examinations have consistently revealed normal bulk, tone, and strength in the upper extremities.  Reflex findings have been normal; muscle tone has been normal; and there have been no findings of atrophy or complete paralysis of the hands or upper extremities.  

In addition to the above, the Board notes the findings of the February 2006 VA examiner, who characterized the Veteran's polyneuropathy of the left/right upper extremities as "mild" in nature. (Emphasis added). 

Thus, as the remaining lay and medical evidence fails to show that the Veteran's left and right upper extremity neurological disabilities were ever characterized as moderate, evaluations in excess of 10 percent for the these disabilities are not warranted.  

The Board has also considered whether ratings in excess of 10 percent are warranted under any other Diagnostic Codes.  Again, the Veteran has complained of intermittent numbness and tingling in the fingertips, while the objective evidence has only shown some decreased sensation (pinprick) in the wrists.  The Board is unable to find any other Diagnostic Code (to include DC 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize an evaluation in excess of 10 percent for subjective symptoms of pain, numbness, and/or tingling, in the upper extremities, in the absence of a finding of additional symptoms of neurologic impairment (i.e., beyond that of the isolated sensory finding of decreased pinprick sensation in the wrists).  Accordingly, the preponderance of the evidence is against a claim for an initial evaluation in excess of 10 percent under DC 8515.

In reaching all of the above rating determinations, the Veteran's lay opinion has been taken into account.  The Veteran is competent to observe pain and other symptoms, and there is no question that his statements are credible.  Nevertheless, the Veteran's general assertions as to a higher initial evaluation are outweighed by the objective medical evidence discussed above, which fails to show that he satisfies the criteria for a 20 percent (or higher) initial evaluation.  Additionally, the Board has considered whether, and at what point in time, the evidence showed disabilities that were more than mildly disabling.  To that extent, the Board has considered the evidence - both lay and medical - as a whole and has reached a determination that reflects the disability picture during different phases of the appeal.  See Fenderson v. West, supra.  The Board would remind the Veteran that he is certainly welcome to reapply for higher ratings in the future, particularly if there is competent evidence showing that his symptoms have become more severe.

The above determinations are based upon consideration of the applicable schedular criteria.  The Veteran has submitted no evidence showing that his upper extremity neurological disabilities have markedly interfered with his employment status beyond that interference contemplated by their assigned evaluations.  He has also not been hospitalized for these disabilities.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

As a final matter, the Veteran has not contended, nor does the record otherwise suggest, that he is no longer employed due to his service-connected neurological disabilities.  During his October 2010 VA examination, it was noted that the Veteran retired when he became eligible by age or duration of work.  As such, this case does not raise a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the foregoing evidence simply does not show that the Veteran's peripheral neuropathy of the left and right upper extremities result in moderate incomplete paralysis.  The evidence more nearly approximates a 10 percent evaluation.  Accordingly, a higher, 20 percent initial evaluation is not warranted under Diagnostic Code 8515 at any time during the appeal period.  As the preponderance of the evidence is against evaluations in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


